DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/15/2022 has been entered.
Applicants' arguments, filed 07/15/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 10-13 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claims 10-13 depend from claim 9.  Claims 10-13 fail to further limit claim 9 insofar as claim 9 has been cancelled.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

New by Amendment
1) Claims 1, 4-7, 10-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lion Hamigaki (GB 1568318) in view of Prencipe et al., (US 5,256,402).
Lion Hamigaki teaches “an oral composition for use in an ultrasonic treatment to form an acid-resistant layer on a surface of at least one tooth by exposure to ultrasonic waves, wherein the composition comprises an anti-caries ingredient at least one of stannous fluoride, stannous chloride, stannic chloride, stannous oxalate, stannous thiocyanate, stannous tartrate, stannous monofluorophosphate and stannous malonate, an orally acceptable liquid carrier, and a binder selected from one or more of xanthane gum, carrageenan, guar gum, locust bean bum and propylene glycol alginate, and wherein the composition contains not more than 5% by weight of insoluble substances” (p. 2, lines 54-62).  Tin compounds are taught to be present from 1-12% by weight (see table at p. 19).
 The compositions further comprise a stabilizer to prevent “changes with the lapse of time and obtain a composition which can be stable even after long storage” (p. 20, lines 5-13). The preferred stabilizer is “Malonic acid”, which “has an especially good stabilizing effect” (p. 21, line 2).
Additionally, “It has also been found that in the presence of the tin ions, fluoride compounds are also effective” (p. 10, lines 28-29).
The prior art further teaches a specific embodiment comprising 4% propylene glycol, 3% xanthane gum, 8% glycerin, 3% SnF2 (source of free fluoride ions), 0.7% surface active agent, 0.3% flavouring agent, 1.0% saccharin, 2.1% malonic acid, balance water (p. 23, Example 1). Note: acids, e.g. malonic acid, are pH modifying agents, as per claim 7.
See also Example 3 (Id.), where NaF is used at a concentration of 0.5%, making obvious the instant claim 5.
Concerning pH the reference teaches, “When NaF is added and the pH is adjusted to about 6, it is necessary to render the binder antiseptic” (Id. lines 28-29). Accordingly, it would have been obvious for the pH to fall within the range of greater than 5 to less than 6.5, as per claims 1 and 6.
	The compositions comprise a desensitizing agent insofar as it comprises stannous fluoride.
	
	The prior art does not teach a copolymer of methyl vinyl ether with maleic anhydride or acid.

	Prencipe et al. teaches stable dentifrice compositions (Abstract), comprising “carrageenan, xanthan gum . . . locust bean gum . . . or crosslinked polycarboxylate polymers available from GAF under the designation Gantrez ACV series” (col. 5, lines 34-51), wherein thickening agents “are preferably present in the dentifrice in an amount within the range of about 0.3 to about 6% by weight” (Id.)
Preferred polycarboxylate polymers are taught to be “1:4 to 4:1 copolymers of maleic anhydride or acid and a polymerizable ethylenically unsaturated monomer, preferably a lower alkyl methoxyethylene [methyl vinyl ether] having a molecular weight of about 30,000 to about 1,000,000 available commercially from GAF Corporation under the trademark Gantrez”, wherein Gantrez S-97 having a molecular weight to 97,000 is preferred (col. 6, lines 28-36), as per claims 10-12.  The copolymer may be present from “about 0.1 to about 5%” (Id. at lines 49-40), as per claim 13
	The compositions also comprise “a tin fluoride such as stannous fluoride or stannous chlorofluoride” (col. 6, lines 8-9), and a pH “in a near neutral or slightly acidic range, e.g., about 5.0 to about 7.5” (col. 7, lines 6-9).
Generally, it is obvious to replace one component for another equivalent component if it is recognized in the art that two components are equivalent and is not based on the Applicant’s disclosure (see MPEP 2144.06).  It is also prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07).  Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06). 
	In this case, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to add a copolymer of methyl vinyl ether with maleic anhydride or acid to the compositions of Lion Hamigaki based on its recognized equivalence with other known binders such as xanthan gum, as taught by Prencipe et al.  The artisan would have had a reasonable expectation of success with the combination insofar as the compositions of Precipe et al. comprise stannous compounds.

Previous
2) Claims 1-8, 10-16 remain rejected under 35 U.S.C. 103 as being unpatentable over Stemmer et al., (WO2001/07000 cited in IDS) in view of Morgan et al., (US 2014/0356300).
Stemmer et al. teaches a dentifrice composition in the form of a toothpaste comprising 0.1-5% sodium lactate (alkali metal (sodium) salt; carboxylic salt), max 1500 ppm (max 0.15%) sodium fluoride or sodium monofluorophosphate, lactic acid (pH modifying agent; carboxylic acid) for pH range of 5.0 to 7.5 (p. 9, line 22).
The prior art also teaches use of “copolymers of maleic anhydride or acid and methyl vinyl ether (e.g. Gantrez)” as anti-calculus agent (p. 6, lines 18-20),  “desensitizing agents” (p. 7, lines 6-8), as per claim 14.
As a dentifrice, one would expect to administer the composition to the oral cavity, as per claims 15-16.

Stemmer et al. does not teach a slurry pH in the range of from greater than 5.0 to less than 6.5.

Morgan et al. teaches oral care compositions comprising “ a fluoride ion source, a poly(propylene oxide)/poly(ethylene oxide) copolymer, and optionally a sparingly soluble acid” (Abstract).
Morgan et al. “discovered that incorporating nonionic block copolymers (i.e. poloxamers) alone or in combination with sparingly soluble acids into a fluoride containing formulation enhances the bioavailability of fluoride therefrom and subsequently enhances fluoride uptake and remineralization of enamel surfaces using these formulations” (p. 1, para. [0002]).  
Morgan et al. teaches, “fluoride delivery to the tooth enamel is enhanced at a more acidic pH” (p. 1, para. [0008]); the amounts of “block copolymer and a sparingly soluble acid in a fluoride containing composition, provides a composition which: (1) is stable during packaging and storage; (2) demonstrates a reduced pH upon dilution in an aqueous liquid (e.g. during brushing); thereby providing enhanced delivery of fluoride to the tooth enamel” (p. 1, para. [0010]).
The compositions have a pH of “from about 5 to about 9” during storage (p. 1, para. [0011]), but have a pH decrease from about 0.6 to about 1.5 pH units” when diluted in water or saliva (slurry pH) (Id. para. [0013]).  For example, if the pH of the compositions during storage is 7.0, during use the pH can be reduced by 1.5 pH units providing a pH of 5.5.
The prior art also teaches use of sodium hydroxide to modify pH (see p.5, Table 1), as per claim 8; “synthetic anionic polymeric polycarboxylates, such as 1:4 to 41 copolymers of maleic anhydride or acid with another ethylenically unsaturated monomer, preferably methyl vinyl ether/maleic anhydride having a molecular weigt (M.W.) of about 30,000 to about 1,000,000, most preferably about 30,000 to about 800,000” (p. 4, para. [0049]), which may be present from “about 0.05 to about 3% by weight” (Id.), as per claims 9-13.

	It would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to provide a slurry pH of greater than 5 to less than 6.5 for the toothpaste of Stemmer et al., since the toothpaste of Stemmer et al. comprises fluoride and fluoride delivery to the tooth enamel is enhanced at a more acidic pH, as taught by Morgan et al. A reduced pH upon dilution in an aqueous liquid (e.g. during brushing) would have provided enhanced delivery of fluoride to the tooth enamel, as taught by Morgan et al.
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have also been obvious to add sodium hydroxide and a copolymer of methyl vinyl ether with maleic anhydride or acid based on their art recognized suitability for their intended use in oral care formulations, as taught by Morgan et al.

Response to Arguments
Applicant argues, “Morgan discloses MVE/MA polymers only in a list of potential enhancements for antibacterial/microbial agents. There is no teaching for aiding fluoride uptake.  The compositions of Stemmer do not include noncationic antibacterials or otherwise any agents listed in paragraph [0037] of Morgan ” (p. 5).
Since Stemmer teaches utilizing MVE/MA copolymers as “anti-calculus agents” (see Stemmer at p. 6, lines 18-20), motivation from Morgan to add MVE/MA is unnecessary.
A prima facie case of obviousness exists in regard to the claimed pH range insofar as Stemmer teaches a pH range of 5.0 to 7.5. Here, the claimed range lies inside the prior art range.  It is well settled, in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612